Exhibit 10.38

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
6th day of July 2017, by and between Clovis Oncology, Inc., a Delaware
corporation (the “Company”), and Paul Gross (the “Employee”).

W I T N E S S E T H  :

WHEREAS, Employee is currently employed by the Company as its Senior Vice
President, General Counsel and Chief Compliance Officer; and

WHEREAS, the Company desires to continue to employ Employee and to enter into
this Agreement embodying the terms of such employment, and Employee desires to
enter into this Agreement and to accept such continued employment, subject to
the terms and provisions of this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:

Section 1.        Definitions.

(a)        “Accounting Firm” shall have the meaning set forth in Section 13(b)
hereof.

(b)        “Accrued Obligations” shall mean (i) all accrued but unpaid Base
Salary through the date of termination of Employee’s employment, (ii) any unpaid
or unreimbursed expenses incurred prior to the date of termination in accordance
with Section 7 hereof, and (iii) any benefits provided under the Company’s
employee benefit plans upon a termination of employment (excluding any employee
benefit plan providing for severance or similar benefits), in accordance with
the terms contained therein.

(c)        “Agreement” shall have the meaning set forth in the preamble hereto.

(d)        “Annual Bonus” shall have the meaning set forth in Section 4(b)
hereof.

(e)        “Base Salary” shall mean the salary provided for in Section 4(a)
hereof or any increased salary granted to Employee pursuant to Section 4(a)
hereof.

(f)        “Board” shall mean the Board of Directors of the Company.

(g)        “Change in Control” shall have the meaning ascribed to such term in
the Stock Incentive Plan.

(h)        “Code” shall mean the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.

 

 





--------------------------------------------------------------------------------

 



(i)         “Company” shall have the meaning set forth in the preamble hereto.

(j)         “Company Group” shall mean the Company together with any direct or
indirect subsidiaries of the Company.

(k)        “Compensation Committee” shall mean the committee of the Board
designated to make compensation decisions relating to senior executive officers
of the Company Group.  Prior to any time that such a committee has been
designated, the Board shall be deemed the Compensation Committee for purposes of
this Agreement.

(l)         “Delay Period” shall have the meaning set forth in Section 13
hereof.

(m)       “Disability” shall mean any physical or mental disability or infirmity
of Employee that prevents the performance of Employee’s duties for a period of
(i) ninety (90) consecutive days or (ii) one hundred twenty (120)
non-consecutive days during any twelve (12) month period.  Any question as to
the existence, extent, or potentiality of Employee’s Disability upon which
Employee and the Company cannot agree shall be determined by a qualified,
independent physician selected by the Company and approved by Employee (which
approval shall not be unreasonably withheld).  The determination of any such
physician shall be final and conclusive for all purposes of this Agreement.

(n)        “Employee” shall have the meaning set forth in the preamble hereto.

(o)        “Excess Payment” shall have the meaning ascribed to such term in
Section 13(b) below.

(p)        “Excise Tax” shall have the meaning set forth in Section 13(b)
hereof.

(q)        “Good Reason” shall mean, without Employee’s consent, (i) a material
diminution in Employee’s title, duties, or responsibilities as set forth in
Section 3 hereof such that Employee is no longer serving in a senior executive
capacity for the Company, (ii) a material reduction in Base Salary set forth in
Section 4(a) hereof or Annual Bonus opportunity set forth in Section 4(b) hereof
(other than pursuant to an across-the-board reduction applicable to all
similarly situated executives), (iii) the relocation of Employee’s principal
place of employment (as provided in Section 3(c) hereof) more than fifty (50)
miles from its current location, or (iv) any other material breach of a
provision of this Agreement by the Company (other than a provision that is
covered by clause (i), (ii), or (iii) above).  Employee acknowledges and agrees
that his exclusive remedy in the event of any breach of this Agreement shall be
to assert Good Reason pursuant to the terms and conditions of Section 8(e)
hereof. Notwithstanding the foregoing, during the Term, in the event that the
Company reasonably believes that Employee may have engaged in conduct that could
constitute Just Cause hereunder, the Company may, in its sole and absolute
discretion, suspend Employee for up to sixty (60) days from performing his
duties hereunder, and in no event shall any such suspension constitute an event
pursuant to which Employee may terminate employment with Good Reason or
otherwise constitute a breach hereunder; provided, that no such suspension shall
alter the Company’s obligations under this Agreement during such period of
suspension.





-2-

--------------------------------------------------------------------------------

 



(r)        “Gross-Up Payment” shall have the meaning ascribed to such term in
Section 13(b) below.

(s)        “Just Cause” shall mean that the Company, acting in good faith based
upon the information then known to it, determines that (i) Employee has
committed or engaged in negligent or willful conduct that is likely to be
detrimental to the Company or any member of the Company Group; (ii) Employee has
engaged in acts which constitute theft, fraud, or other illegal or dishonest
conduct which are considered to be harmful to the Company or any member of the
Company Group as determined by the majority vote of its Board; (iii) Employee
has willfully disobeyed the reasonable and lawful directives of any superior
officer or the Board; (iv) Employee has refused or is unwilling to perform his
job duties; (v) Employee has failed adequately to perform his job duties;
(vi) Employee has demonstrated habitual absenteeism; (vii) Employee is
substantially dependent on alcohol or any controlled substance or violates any
general Company policy with regard to alcohol or controlled substances;
(viii) Employee has engaged in acts which constitute sexual or other forms of
illegal harassment or discrimination; (ix) Employee makes public remarks that
disparage the Company, the Board, or its officers, directors, advisors,
employees, affiliates or subsidiaries; (x) Employee violates his fiduciary duty
to the Company, or his duty of loyalty to the Company; (xi) Employee materially
breaches any term of this Agreement or the Non-Interference Agreement.  The
Parties acknowledge that this definition of “Just Cause” in not intended and
does not apply to any aspect of the relationship between the Company and
Employee beyond determining Employee’s eligibility for severance pay pursuant to
Section 8 below.

(t)         “Non-Interference Agreement” shall mean the Confidentiality,
Non-Interference, and Invention Assignment Agreement attached hereto as Exhibit
A.

(u)        “Parachute Payments” shall have the meaning set forth in Section
13(b) hereof.

(v)        “Parachute Tax” shall have the meaning ascribed to such term in
Section 13(b) below.

(w)       “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.

(x)        “Release of Claims” shall mean the Release of Claims in substantially
the same form attached hereto as Exhibit B (as the same may be revised from time
to time by the Company upon the advice of counsel to reflect changes in law).

(y)        “Severance Benefits” shall have the meaning set forth in Section 8(g)
hereof.

(z)        “Severance Term” shall mean the six (6) month period following
Employee’s termination by the Company without Just Cause (other than by reason
of death or Disability) or by Employee for Good Reason; provided, that if such
termination occurs within twelve (12) months following a Change in Control, the
Severance Term shall be the twelve (12) month period following such termination.





-3-

--------------------------------------------------------------------------------

 



(aa)      “Stock Incentive Plan” shall mean the Clovis Oncology, Inc. 2011 Stock
Incentive Plan, as the same may be amended and/or restated from time to time.

(bb)      “Target Bonus” shall have the meaning set forth in Section 4(b)
hereof.

(cc)      “Term” shall mean the period specified in Section 2 hereof.

(dd)      “Underpayment” shall have the meaning ascribed to such term in Section
13(b) below.

Section 2.        Acceptance and Term.

The Company agrees to employ Employee, and Employee agrees to serve the Company,
on the terms and conditions set forth herein.  The Term shall commence on the
date hereof and shall continue until terminated in accordance with Section 8
hereof.

Section 3.        Position, Duties, and Responsibilities; Place of Performance.

(a)        Position, Duties, and Responsibilities.  During the Term, Employee
shall be employed and serve as the Senior Vice President, General Counsel and
Chief Compliance Officer of the Company (together with such other position or
positions consistent with Employee’s title as the Board shall specify from time
to time) and shall have such duties and responsibilities commensurate with such
title.  Employee also agrees to serve as an officer and/or director of any other
member of the Company Group, in each case without additional compensation.
 During the Term, Employee shall report to the Chief Executive Officer.

(b)        Performance.  Employee shall devote his full business time,
attention, skill, and best efforts to the performance of his duties under this
Agreement and shall not engage in any other business or occupation during the
Term, including, without limitation, any activity that (x) conflicts with the
interests of the Company or any other member of the Company Group,
(y) interferes with the proper and efficient performance of Employee’s duties
for the Company, or (z) interferes with Employee’s exercise of judgment in the
Company’s best interests.  Notwithstanding the foregoing, nothing herein shall
preclude Employee from (i) serving, with the prior written consent of the Board,
as a member of the boards of directors or advisory boards (or their equivalents
in the case of a non-corporate entity) of non-competing businesses and
charitable organizations, (ii) engaging in charitable activities and community
affairs, and (iii) managing his personal investments and affairs; provided,
 however, that the activities set out in clauses (i), (ii), and (iii) shall be
limited by Employee so as not to materially interfere, individually or in the
aggregate, with the performance of his duties and responsibilities hereunder.

(c)        Principal Place of Employment.  Employee’s principal place of
employment shall be in Boulder, Colorado, although Employee understands and
agrees that he may be required to travel from time to time for business reasons.





-4-

--------------------------------------------------------------------------------

 



Section 4.        Compensation.

During the Term, Employee shall be entitled to the following compensation:

(a)        Base Salary.  Employee shall be paid an annualized Base Salary,
payable in accordance with the regular payroll practices of the Company, of not
less than $400,000, with increases, if any, as may be approved in writing by the
Compensation Committee.

(b)        Annual Bonus.  Employee shall be eligible for an annual incentive
bonus award determined by the Compensation Committee in respect of each fiscal
year during the Term (the “Annual Bonus”).  The target Annual Bonus for each
fiscal year shall be 40% of Base Salary (the “Target Bonus”), with the actual
Annual Bonus payable being based upon the level of achievement of annual Company
and individual performance objectives for such fiscal year, as determined by the
Compensation Committee and communicated to Employee.  The Annual Bonus shall be
paid to Employee at the same time as annual bonuses are generally payable to
other senior executives of the Company subject to Employee’s continuous
employment through the payment date.

Section 5.        Employee Benefits.

During the Term, Employee shall be entitled to participate in health, insurance,
retirement, and other benefits provided generally to similarly situated
employees of the Company.  Employee shall also be entitled to the same number of
holidays, vacation days, and sick days, as well as any other benefits, in each
case as are generally allowed to similarly situated employees of the Company in
accordance with the Company policy as in effect from time to time.  Nothing
contained herein shall be construed to limit the Company’s ability to amend,
suspend, or terminate any employee benefit plan or policy at any time without
providing Employee notice, and the right to do so is expressly reserved.

Section 6.        Key-Man Insurance.

At any time during the Term, the Company shall have the right to insure the life
of Employee for the sole benefit of the Company, in such amounts, and with such
terms, as it may determine.  All premiums payable thereon shall be the
obligation of the Company.  Employee shall have no interest in any such policy,
but agrees to cooperate with the Company in procuring such insurance by
submitting to physical examinations, supplying all information required by the
insurance company, and executing all necessary documents, provided that no
financial obligation is imposed on Employee by any such documents.

Section 7.        Reimbursement of Business Expenses.

During the Term, the Company shall pay (or promptly reimburse Employee) for
documented, out-of-pocket expenses reasonably incurred by Employee in the course
of performing his duties and responsibilities hereunder, which are consistent
with the Company’s policies in effect from time to time with respect to business
expenses, subject to the Company’s requirements with respect to reporting of
such expenses.





-5-

--------------------------------------------------------------------------------

 



Section 8.        Termination of Employment.

(a)        General.  The Term shall terminate upon the earliest to occur of
(i) Employee’s death, (ii) a termination by reason of a Disability, (iii) a
termination by the Company with or without Just Cause, and (iv) a termination by
Employee with or without Good Reason.  Upon any termination of Employee’s
employment for any reason, except as may otherwise be requested by the Company
in writing and agreed upon in writing by Employee, Employee shall be deemed to
have resigned from any and all directorships, committee memberships, and any
other positions Employee holds with the Company or any other member of the
Company Group and hereby agrees to execute any documents that the Company (or
any member of the Company Group) determines necessary to effectuate such
resignations.  Notwithstanding anything herein to the contrary, the payment (or
commencement of a series of payments) hereunder of any nonqualified deferred
compensation (within the meaning of Section 409A of the Code) upon a termination
of employment shall be delayed until such time as Employee has also undergone a
“separation from service” as defined in Treas. Reg. 1.409A-1(h), at which time
such nonqualified deferred compensation (calculated as of the date of Employee’s
termination of employment hereunder) shall be paid (or commence to be paid) to
Employee on the schedule set forth in this Section 8 as if Employee had
undergone such termination of employment (under the same circumstances) on the
date of his ultimate “separation from service.”

(b)        Termination Due to Death or Disability.  Employee’s employment shall
terminate automatically upon his death.  The Company may terminate Employee’s
employment immediately upon the occurrence of a Disability, such termination to
be effective upon Employee’s receipt of written notice of such
termination.  Upon Employee’s death or in the event that Employee’s employment
is terminated due to his Disability, Employee or his estate or his
beneficiaries, as the case may be, shall be entitled to:

(i)         The Accrued Obligations; and

(ii)       Any unpaid Annual Bonus in respect of any completed fiscal year that
has ended prior to the date of such termination, which amount shall be paid at
such time annual bonuses are paid to other senior executives of the Company, but
in no event later than the date that is 2½ months following the last day of the
fiscal year in which such termination occurred.

Following Employee’s death or a termination of Employee’s employment by reason
of a Disability, except as set forth in this Section 8(b), Employee shall have
no further rights to any compensation or any other benefits under this
Agreement.

(c)        Termination by the Company with Just Cause.

(i)         The Company may terminate Employee’s employment at any time with
Just Cause, effective upon Employee’s receipt of written notice of such
termination; provided,  however, that with respect to any Just Cause termination
relying on clause (iv) or (v) of the definition of Just Cause set forth in
Section 1(r) hereof, to the extent that such act or acts or failure or failures
to act are curable, Employee shall be given not less than ten (10) days’ written





-6-

--------------------------------------------------------------------------------

 



notice by the Board of the Company’s intention to terminate him for Just Cause,
such notice to state in detail the particular act or acts or failure or failures
to act that constitute the grounds on which the proposed termination for Just
Cause is based, and such termination shall be effective at the expiration of
such ten (10) day notice period unless Employee has fully cured such act or acts
or failure or failures to act that give rise to Just Cause during such period.

(ii)       In the event that the Company terminates Employee’s employment with
Just Cause, he shall be entitled only to the Accrued Obligations.  Following
such termination of Employee’s employment with Just Cause, except as set forth
in this Section 8(c)(ii), Employee shall have no further rights to any
compensation or any other benefits under this Agreement.

(d)        Termination by the Company without Just Cause.  The Company may
terminate Employee’s employment at any time without Just Cause, effective upon
Employee’s receipt of written notice of such termination.  In the event that
Employee’s employment is terminated by the Company without Just Cause (other
than due to death or Disability), Employee shall be entitled to:

(i)         The Accrued Obligations;

(ii)       Any unpaid Annual Bonus in respect of any completed fiscal year that
has ended prior to the date of such termination, which amount shall be paid at
such time annual bonuses are paid to other senior executives of the Company, but
in no event later than the date that is 2½ months following the last day of the
fiscal year in which such termination occurred;

(iii)      Continued payment of Base Salary during the Severance Term, payable
in accordance with the Company’s regular payroll practices;

(iv)       Subject to Employee’s election of COBRA continuation coverage under
the Company’s group health plan, on the first regularly scheduled payroll date
of each month of the Severance Term, the Company will pay Employee an amount
equal to the “applicable percentage” of the monthly COBRA premium cost (which,
for purposes hereof, shall be the percentage of Employee’s health care premium
costs covered by the Company as of the date of termination);  provided, that the
payments pursuant to this clause (iv) shall cease earlier than the expiration of
the Severance Term in the event that Employee becomes eligible to receive any
health benefits, including through a spouse’s employer, during the Severance
Term; and

(v)        In the event that such termination occurs within twelve (12) months
following a Change in Control:

(A)       accelerated vesting of all of Employee’s stock options and other
equity-based awards and continued exercisability of Employee’s stock options in
accordance with the terms of the plan document governing such awards; and

(B)       an amount equal to the Target Bonus, payable in substantially equal
monthly installments during the Severance Term.





-7-

--------------------------------------------------------------------------------

 



Notwithstanding the foregoing, the payments and benefits described in clauses
(ii), (iii), (iv), and (v) above shall immediately terminate, and the Company
shall have no further obligations to Employee with respect thereto, in the event
that Employee breaches any provision of the Non-Interference
Agreement.  Following such termination of Employee’s employment by the Company
without Just Cause, except as set forth in this Section 8(d), Employee shall
have no further rights to any compensation or any other benefits under this
Agreement.  For the avoidance of doubt, Employee’s sole and exclusive remedy
upon a termination of employment by the Company without Just Cause shall be
receipt of the Severance Benefits.

(e)        Termination by Employee with Good Reason.  Employee may terminate his
employment with Good Reason by providing the Company ten (10) days’ written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, which written notice, to be effective, must be provided to the Company
within sixty (60) days of the occurrence of such event.  During such ten (10)
day notice period, the Company shall have a cure right (if curable), and if not
cured within such period, Employee’s termination will be effective upon the
expiration of such cure period, and Employee shall be entitled to the same
payments and benefits as provided in Section 8(d) hereof for a termination by
the Company without Just Cause, subject to the same conditions on payment and
benefits as described in Section 8(d) hereof.  Following such termination of
Employee’s employment by Employee with Good Reason, except as set forth in this
Section 8(e), Employee shall have no further rights to any compensation or any
other benefits under this Agreement.  For the avoidance of doubt, Employee’s
sole and exclusive remedy upon a termination of employment with Good Reason
shall be receipt of the Severance Benefits.

(f)        Termination by Employee without Good Reason.  Employee may terminate
his employment without Good Reason by providing the Company thirty (30) days’
written notice of such termination.  In the event of a termination of employment
by Employee under this Section 8(f), Employee shall be entitled only to the
Accrued Obligations.  In the event of termination of Employee’s employment under
this Section 8(f), the Company may, in its sole and absolute discretion, by
written notice accelerate such date of termination without changing the
characterization of such termination as a termination by Employee without Good
Reason.  Following such termination of Employee’s employment by Employee without
Good Reason, except as set forth in this Section 8(f), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.

(g)        Release.  Notwithstanding any provision herein to the contrary, the
payment of any amount or provision of any benefit pursuant to subsection (b),
(d), or (e) of this Section 8 (other than the Accrued Obligations)
(collectively, the “Severance Benefits”) shall be conditioned upon Employee’s
execution, delivery to the Company, and non-revocation of the Release of Claims
(and the expiration of any revocation period contained in such Release of
Claims) within sixty (60) days following the date of Employee’s termination of
employment hereunder.  If Employee fails to execute the Release of Claims in
such a timely manner so as to permit any revocation period to expire prior to
the end of such sixty (60) day period, or timely revokes his acceptance of such
release following its execution, Employee shall not be entitled to any of the
Severance Benefits.  Further, to the extent that any of the Severance Benefits
constitutes “nonqualified deferred compensation” for purposes of Section 409A of
the Code, any payment of any amount or provision of any benefit otherwise
scheduled to occur prior to the





-8-

--------------------------------------------------------------------------------

 



sixtieth (60th) day following the date of Employee’s termination of employment
hereunder, but for the condition on executing the Release of Claims as set forth
herein, shall not be made until the first regularly scheduled payroll date
following such sixtieth (60th) day, after which any remaining Severance Benefits
shall thereafter be provided to Employee according to the applicable schedule
set forth herein.  For the avoidance of doubt, in the event of a termination due
to Employee’s death or Disability, Employee’s obligations herein to execute and
not revoke the Release of Claims may be satisfied on his behalf by his estate or
a person having legal power of attorney over his affairs.

Section 9.        Non-Interference Agreement.

As a condition of, and prior to commencement of, Employee’s employment with the
Company, Employee shall have executed and delivered to the Company the
Non-Interference Agreement.  The parties hereto acknowledge and agree that this
Agreement and the Non-Interference Agreement shall be considered separate
contracts, and the Non-Interference Agreement will survive the termination of
this Agreement for any reason.

Section 10.      Representations and Warranties of Employee.

Employee represents and warrants to the Company that —

(a)        Employee is entering into this Agreement voluntarily and that his
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by him of any agreement to which he is
a party or by which he may be bound;

(b)        Employee has not violated, and in connection with his employment with
the Company will not violate, any non-solicitation, non-competition, or other
similar covenant or agreement of a prior employer by which he is or may be
bound; and

(c)        in connection with his employment with the Company, Employee will not
use any confidential or proprietary information he may have obtained in
connection with employment with any prior employer.

Section 11.      Taxes.

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law.  Employee acknowledges and
represents that the Company has not provided any tax advice to him in connection
with this Agreement and that he has been advised by the Company to seek tax
advice from his own tax advisors regarding this Agreement and payments that may
be made to him pursuant to this Agreement, including specifically, the
application of the provisions of Section 409A of the Code to such payments.

Section 12.      Set Off; Mitigation.

The Company’s obligation to pay Employee the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim, or
recoupment of





-9-

--------------------------------------------------------------------------------

 



amounts owed by Employee to the Company or its affiliates; provided,  however,
that to the extent any amount so subject to set-off, counterclaim, or recoupment
is payable in installments hereunder, such set-off, counterclaim, or recoupment
shall not modify the applicable payment date of any installment, and to the
extent an obligation cannot be satisfied by reduction of a single installment
payment, any portion not satisfied shall remain an outstanding obligation of
Employee and shall be applied to the next installment only at such time the
installment is otherwise payable pursuant to the specified payment
schedule.  Employee shall not be required to mitigate the amount of any payment
provided pursuant to this Agreement by seeking other employment or otherwise,
and except as provided in Section 8(d)(iv) hereof, the amount of any payment
provided for pursuant to this Agreement shall not be reduced by any compensation
earned as a result of Employee’s other employment or otherwise.

Section 13.      Additional Tax Provisions.

(a)        Section 409A Provisions.  Notwithstanding any provision in this
Agreement to the contrary —

(i)         Any payment otherwise required to be made hereunder to Employee at
any date as a result of the termination of Employee’s employment shall be
delayed for such period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”).  On the first
business day following the expiration of the Delay Period, Employee shall be
paid, in a single cash lump sum, an amount equal to the aggregate amount of all
payments delayed pursuant to the preceding sentence, and any remaining payments
not so delayed shall continue to be paid pursuant to the payment schedule set
forth herein.

(ii)       Each payment in a series of payments hereunder shall be deemed to be
a separate payment for purposes of Section 409A of the Code.

(iii)      To the extent that any right to reimbursement of expenses or payment
of any benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Employee, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.

(iv)       While the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall the Company or any of its
affiliates be liable for any additional tax, interest, or penalties that may be
imposed on Employee as a result of Section 409A of the Code or any damages for
failing to comply with Section 409A of the Code (other





-10-

--------------------------------------------------------------------------------

 



than for withholding obligations or other obligations applicable to employers,
if any, under Section 409A of the Code).

(b)        Parachute Payment Gross-Up.  If any payment, benefit, or distribution
of any type to or for the benefit of Employee, whether paid or payable, provided
or to be provided, or distributed or distributable pursuant to the terms of this
Agreement or otherwise (collectively, the “Parachute Payments”) would subject
Employee to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), the Company will make an additional payment to Employee in an amount (the
“Gross-Up Payment”) such that, after payment all taxes and any interest or
penalties imposed with respect to such taxes (including, without limitation,
federal, state, local income, employment, excise and other similar taxes, but
excluding any taxes imposed under Section 409A of the Code) (the “Parachute
Tax”) on both the Parachute Payments and the Gross-Up Payment, Employee will be
in the same position as if no Parachute Tax had been imposed;  provided, that in
no event may the Gross-Up Payment exceed $2,000,000.  Any Gross-Up Payment shall
be timely paid by the Company on Employee’s behalf directly to the appropriate
taxing authorities when due, but in all events no later than the last day of the
calendar year after the calendar year in which the Parachute Tax shall be
paid.  The determinations with respect to this Section 13(b) shall be made by an
independent accounting firm selected by the Company and reasonably acceptable to
Employee (the “Accounting Firm”) paid by the Company.

(i)         It is possible that, after the determinations and selections made
pursuant to Section 13(b), Employee will receive Parachute Payments and Gross-Up
Payments that are, in the aggregate, either more or less than the limitations
provided in Section 13(b) above (hereafter referred to as an “Excess Payment” or
“Underpayment”, respectively).  If it is established, pursuant to a final
determination of a court or an Internal Revenue Service proceeding that has been
finally and conclusively resolved, that an Excess Payment has been made, then
Employee shall refund the Excess Payment to the Company promptly on demand,
together with an additional payment in an amount equal to the product obtained
by multiplying the Excess Payment times the applicable annual federal rate (as
determined in and under Section 1274(d) of the Code) times a fraction whose
numerator is the number of days elapsed from the date of Employee’s receipt of
such Excess Payment through the date of such refund and whose denominator is
365.  In the event that it is determined (y) by a court of competent
jurisdiction, or (z) by the Accounting Firm upon request by Employee or the
Company, that an Underpayment has occurred, the Company shall pay an amount
equal to the Underpayment to Employee within ten (10) days of such determination
together with an additional payment in an amount equal to the product obtained
by multiplying the Underpayment times the applicable annual federal rate (as
determined in and under Section 1274(d) of the Code) times a fraction whose
numerator is the number of days elapsed from the date of the Underpayment
through the date of such payment and whose denominator is 365;  provided, that
in no event shall the sum of (i) the Gross-Up Payment, and (ii) the additional
payment pursuant to this sentence, exceed $2,000,000.

(ii)       Any Gross-Up Payment, as determined pursuant to this Section 13(b),
shall be paid by the Company and remitted to the relevant tax authorities when
such payment  is due, provided that in no event shall such payment be made later
than the end of your taxable year next following Employee’s taxable year in
which the Parachute Tax on a Parachute





-11-

--------------------------------------------------------------------------------

 



Payment are remitted to the Internal Revenue Service or any other applicable
taxing authority or, in the case of amounts relating to a claim described in
Section 13(b)(i) that does not result in the remittance of any federal, state,
local and foreign income, excise, social security and other taxes, the calendar
year in which the claim is finally settled or otherwise resolved.

Section 14.      Successors and Assigns; No Third-Party Beneficiaries.

(a)        The Company.  This Agreement shall inure to the benefit of the
Company and its respective successors and assigns.  Neither this Agreement nor
any of the rights, obligations, or interests arising hereunder may be assigned
by the Company to a Person (other than another member of the Company Group, or
its or their respective successors) without Employee’s prior written consent
(which shall not be unreasonably withheld, delayed, or conditioned); provided,
 however, that in the event of a sale of all or substantially all of the assets
of the Company or any direct or indirect division or subsidiary thereof to which
the Employee’s employment primarily relates, the Company may provide that this
Agreement will be assigned to, and assumed by, the acquiror of such assets, it
being agreed that in such circumstances, Employee’s consent will not be required
in connection therewith.

(b)        Employee.  Employee’s rights and obligations under this Agreement
shall not be transferable by Employee by assignment or otherwise, without the
prior written consent of the Company; provided,  however, that if Employee shall
die, all amounts then payable to Employee hereunder shall be paid in accordance
with the terms of this Agreement to Employee’s devisee, legatee, or other
designee, or if there be no such designee, to Employee’s estate.

(c)        No Third-Party Beneficiaries.  Except as otherwise set forth in
Section 8(b) or Section 14(b) hereof, nothing expressed or referred to in this
Agreement will be construed to give any Person other than the Company, the other
members of the Company Group, and Employee any legal or equitable right, remedy,
or claim under or with respect to this Agreement or any provision of this
Agreement.

Section 15.      Waiver and Amendments.

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided,  however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board.  No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

Section 16.      Severability.

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.





-12-

--------------------------------------------------------------------------------

 



Section 17.      Governing Law and Jurisdiction.

EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS AGREEMENT IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF COLORADO APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS
RULES.  ANY DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
CLAIM OF BREACH HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES
DISTRICT COURT FOR THE 20th JUDICIAL DISTRICT OF COLORADO, TO THE EXTENT FEDERAL
JURISDICTION EXISTS, AND IN ANY COURT SITTING IN COLORADO, BUT ONLY IN THE EVENT
FEDERAL JURISDICTION DOES NOT EXIST, AND ANY APPLICABLE APPELLATE COURTS.  BY
EXECUTION OF THIS AGREEMENT, THE PARTIES HERETO, AND THEIR RESPECTIVE
AFFILIATES, CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS, AND WAIVE ANY
RIGHT TO CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO ANY SUIT,
ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY TO
THIS AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH
ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS AGREEMENT.

Section 18.      Notices.

(a)        Place of Delivery.  Every notice or other communication relating to
this Agreement shall be in writing, and shall be mailed to or delivered to the
party for whom or which it is intended at such address as may from time to time
be designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by Employee to the Company shall be mailed or
delivered to the Company at its principal executive office, and all notices and
communications by the Company to Employee may be given to Employee personally or
may be mailed to Employee at Employee’s last known address, as reflected in the
Company’s records.

(b)        Date of Delivery.  Any notice so addressed shall be deemed to be
given or received (i) if delivered by hand, on the date of such delivery,
(ii) if mailed by courier or by overnight mail, on the first business day
following the date of such mailing, and (iii) if mailed by registered or
certified mail, on the third business day after the date of such mailing.

Section 19.      Section Headings.

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

Section 20.      Entire Agreement.

This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Employee.  This Agreement supersedes all prior negotiations,
discussions, correspondence, communications,



-13-

--------------------------------------------------------------------------------

 



understandings, and agreements between the parties relating to the subject
matter of this Agreement.

Section 21.      Survival of Operative Sections.

Upon any termination of Employee’s employment, the provisions of Section 8
through Section 22 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

Section 22.      Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.  The execution of this Agreement may be by actual or
facsimile signature.

*    *                *

[Signatures to appear on the following page.]

 

 



-14-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

CLOVIS ONCOLOGY, INC.

 

 

 

 

 

 

 

/s/ Patrick Mahaffy

 

By: Patrick Mahaffy

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

/s/ Paul Gross

 

Paul Gross

 

 

 



-1-

--------------------------------------------------------------------------------

 



EXHIBIT A

CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT AGREEMENT

As a condition of my becoming employed by, or continuing employment with, Clovis
Oncology, Inc., a Delaware corporation (the “Company”), and in consideration of
my employment with the Company and my receipt of the compensation now and
hereafter paid to me by the Company, I agree to the following:

Section 1.        Confidential Information.

(a)        Company Group Information.  I acknowledge that, during the course of
my employment, I will have access to information about the Company and its
direct and indirect subsidiaries and affiliates (collectively, the “Company
Group”) and that my employment with the Company shall bring me into close
contact with confidential and proprietary information of the Company Group.  In
recognition of the foregoing, I agree, at all times during the term of my
employment with the Company and for the ten (10) year period following my
termination of my employment for any reason, to hold in confidence, and not to
use, except for the benefit of the Company Group, or to disclose to any person,
firm, corporation, or other entity without written authorization of the Company,
any Confidential Information that I obtain or create.  I further agree not to
make copies of such Confidential Information except as authorized by the
Company.  I understand that “Confidential Information” means information that
the Company Group has developed, acquired, created, compiled, discovered, or
owned or will develop, acquire, create, compile, discover, or own, that has
value in or to the business of the Company Group that is not generally known and
that the Company wishes to maintain as confidential.  I understand that
Confidential Information includes, but is not limited to, any and all non-public
information that relates to the actual or anticipated business and/or products,
research, or development of the Company, or to the Company’s technical data,
trade secrets, or know-how, including, but not limited to, research, product
plans, or other information regarding the Company’s products or services and
markets, customer lists, and customers (including, but not limited to, customers
of the Company on whom I called or with whom I may become acquainted during the
term of my employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information disclosed by the Company
either directly or indirectly in writing, orally, or by drawings or inspection
of premises, parts, equipment, or other Company property.  Notwithstanding the
foregoing, Confidential Information shall not include (i) any of the foregoing
items that have become publicly and widely known through no unauthorized
disclosure by me or others who were under confidentiality obligations as to the
item or items involved or (ii) any information that I am required to disclose
to, or by, any governmental or judicial authority; provided,  however, that in
such event I will give the Company prompt written notice thereof so that the
Company Group may seek an appropriate protective order and/or waive in writing
compliance with the confidentiality provisions of this Confidentiality,
Non-Interference, and Invention Assignment Agreement (the “Non-Interference
Agreement”).

(b)        Former Employer Information.  I represent that my performance of all
of the terms of this Non-Interference Agreement as an employee of the Company
has not breached and will not breach any agreement to keep in confidence
proprietary information, knowledge, or data acquired by me in confidence or
trust prior or subsequent to the commencement of my

 



 

--------------------------------------------------------------------------------

 



employment with the Company, and I will not disclose to any member of the
Company Group, or induce any member of the Company Group to use, any
developments, or confidential or proprietary information or material I may have
obtained in connection with employment with any prior employer in violation of a
confidentiality agreement, nondisclosure agreement, or similar agreement with
such prior employer.

(c)        Whistleblower; Defend Trade Secrets Act Disclosure.

(i)         In addition, I understand that nothing in this Agreement shall be
construed to prohibit me from reporting possible violations of law or regulation
to any governmental agency or regulatory body or making other disclosures that
are protected under any law or regulation, or from filing a charge with or
participating in any investigation or proceeding conducted by any governmental
agency or regulatory body.

(ii)       I understand that the Defend Trade Secrets Act provides that I may
not be held criminally or civilly liable under any Federal or state trade secret
law for the disclosure of a trade secret that is made in confidence to a
Federal, state, or local government official, either directly or indirectly, or
to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or that is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  In
the event that I file a lawsuit for retaliation by any member of the Company
Group for reporting a suspected violation of law, I may disclose the trade
secret to my attorney and use the trade secret information in the court
proceeding, if I file any document containing the trade secret under seal and do
not disclose the trade secret, except pursuant to court order.

Section 2.        Developments.

(a)        Developments Retained and Licensed.  I have attached hereto, as
Schedule A, a list describing with particularity all developments, original
works of authorship, developments, improvements, and trade secrets that I can
demonstrate were created or owned by me prior to the commencement of my
employment (collectively referred to as “Prior Developments”), which belong
solely to me or belong to me jointly with another, that relate in any way to any
of the actual or proposed businesses, products, or research and development of
any member of the Company Group, and that are not assigned to the Company
hereunder, or if no such list is attached, I represent that there are no such
Prior Developments.  If, during any period during which I perform or performed
services for the Company Group both before or after the date hereof (the
“Assignment Period”), whether as an officer, employee, director, independent
contractor, consultant, or agent, or in any other capacity, I incorporate (or
have incorporated) into a Company Group product or process a Prior Development
owned by me or in which I have an interest, I hereby grant the Company, and the
Company Group shall have, a non-exclusive, royalty-free, irrevocable, perpetual,
transferable worldwide license (with the right to sublicense) to make, have
made, copy, modify, make derivative works of, use, sell, and otherwise
distribute such Prior Development as part of or in connection with such product
or process.

(b)        Assignment of Developments.  I agree that I will, without additional
compensation, promptly make full written disclosure to the Company, and will
hold in trust for





 

--------------------------------------------------------------------------------

 



the sole right and benefit of the Company all developments, original works of
authorship, inventions, concepts, know-how, improvements, trade secrets, and
similar proprietary rights, whether or not patentable or registrable under
copyright or similar laws, which I may solely or jointly conceive or develop or
reduce to practice, or have solely or jointly conceived or developed or reduced
to practice, or have caused or may cause to be conceived or developed or reduced
to practice, during the Assignment Period, whether or not during regular working
hours, provided they either (i) relate at the time of conception, development or
reduction to practice to the business of any member of the Company Group, or the
actual or anticipated research or development of any member of the Company
Group; (ii) result from or relate to any work performed for any member of the
Company Group; or (iii) are developed through the use of equipment, supplies, or
facilities of any member of the Company Group, or any Confidential Information,
or in consultation with personnel of any member of the Company Group
(collectively referred to as “Developments”).  I further acknowledge that all
Developments made by me (solely or jointly with others) within the scope of and
during the Assignment Period are “works made for hire” (to the greatest extent
permitted by applicable law) for which I am, in part, compensated by my salary,
unless regulated otherwise by law, but that, in the event any such Development
is deemed not to be a work made for hire, I hereby assign to the Company, or its
designee, all my right, title, and interest throughout the world in and to any
such Development.

(c)        Maintenance of Records.  I agree to keep and maintain adequate and
current written records of all Developments made by me (solely or jointly with
others) during the Assignment Period. The records may be in the form of notes,
sketches, drawings, flow charts, electronic data or recordings, and any other
format.  The records will be available to and remain the sole property of the
Company Group at all times.  I agree not to remove such records from the
Company’s place of business except as expressly permitted by Company Group
policy, which may, from time to time, be revised at the sole election of the
Company Group for the purpose of furthering the business of the Company Group.

(d)        Intellectual Property Rights.  I agree to assist the Company, or its
designee, at the Company’s expense, in every way to secure the rights of the
Company Group in the Developments and any copyrights, patents, trademarks,
service marks, database rights, domain names, mask work rights, moral rights,
and other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments that
the Company shall deem necessary in order to apply for, obtain, maintain, and
transfer such rights and in order to assign and convey to the Company Group the
sole and exclusive right, title, and interest in and to such Developments, and
any intellectual property and other proprietary rights relating thereto.  I
further agree that my obligation to execute or cause to be executed, when it is
in my power to do so, any such instrument or papers shall continue after the
Assignment Period until the expiration of the last such intellectual property
right to expire in any country of the world; provided, however, the Company
shall reimburse me for my reasonable expenses incurred in connection with
carrying out the foregoing obligation.  If the Company is unable because of my
mental or physical incapacity or unavailability for any other reason to secure
my signature to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering Developments or original
works of authorship assigned to the Company as above, then I hereby





 

--------------------------------------------------------------------------------

 



irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact to act for and in my behalf and
stead to execute and file any such applications or records and to do all other
lawfully permitted acts to further the application for, prosecution, issuance,
maintenance, and transfer of letters patent or registrations thereon with the
same legal force and effect as if originally executed by me.  I hereby waive and
irrevocably quitclaim to the Company any and all claims, of any nature
whatsoever, that I now or hereafter have for past, present, or future
infringement of any and all proprietary rights assigned to the Company.

Section 3.        Returning Company Group Documents.

I agree that, at the time of termination of my employment with the Company for
any reason, I will deliver to the Company (and will not keep in my possession,
recreate, or deliver to anyone else) any and all Confidential Information and
all other documents, materials, information, and property developed by me
pursuant to my employment or otherwise belonging to the Company. I agree further
that any property situated on the Company’s premises and owned by the Company
(or any other member of the Company Group), including disks and other storage
media, filing cabinets, and other work areas, is subject to inspection by
personnel of any member of the Company Group at any time with or without notice.

Section 4.        Disclosure of Agreement.

As long as it remains in effect, I will disclose the existence of this
Non-Interference Agreement to any prospective employer, partner, co-venturer,
investor, or lender prior to entering into an employment, partnership, or other
business relationship with such person or entity.

Section 5.        Restrictions on Interfering.

(a)        Non-Competition.  During the period of my employment with the Company
(the “Employment Period”) and the Post-Termination Non-Compete Period, I shall
not, directly or indirectly, individually or on behalf of any person, company,
enterprise, or entity, or as a sole proprietor, partner, stockholder, director,
officer, principal, agent, or executive, or in any other capacity or
relationship, engage in any Competitive Activities in any jurisdiction in which
the Company Group is engaged in (or has demonstrable plans to commence) business
activities..

(b)        Non-Interference.  During the Employment Period and the
Post-Termination Non-Interference Period, I shall not, directly or indirectly
for my own account or for the account of any other individual or entity, engage
in Interfering Activities.

(c)        Definitions.  For purposes of this Non-Interference Agreement :

(i)         “Business Relation” shall mean any current or prospective client,
customer, licensee, or other business relation of the Company Group, or any such
relation that was a client, customer, licensee, supplier, or other business
relation within the six (6) month period prior to the expiration of the
Employment Period, in each case, to whom I provided





 

--------------------------------------------------------------------------------

 



services, or with whom I transacted business, or whose identity became known to
me in connection with my relationship with or employment by the Company.

(ii)       “Competitive Activities” shall mean any business activity that is
competitive with the then-current or demonstrably planned business activities of
the Company Group.

(iii)      “Interfering Activities” shall mean (A) encouraging, soliciting, or
inducing, or in any manner attempting to encourage, solicit, or induce, any
Person employed by, or providing consulting services to, any member of the
Company Group to terminate such Person’s employment or services (or in the case
of a consultant, materially reducing such services) with the Company Group; (B)
hiring any individual who was employed by the Company Group within the six (6)
month period prior to the date of such hiring and with whom I had contact with
during the Employment Period within the six (6) month period prior to the date
of such hiring; or (C) encouraging, soliciting, or inducing, or in any manner
attempting to encourage, solicit, or induce, any Business Relation to cease
doing business with or reduce the amount of business conducted with the Company
Group, or in any way interfering with the relationship between any such Business
Relation and the Company Group.

(iv)       “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint‑stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.

(v)        “Post-Termination Non-Compete Period” shall mean the period
commencing on the date of the termination of the Employment Period for any
reason and ending on the six (6) month anniversary of such date of termination.

(vi)       “Post-Termination Non-Interference Period” shall mean the period
commencing on the date of the termination of the Employment Period for any
reason and ending on the twelve (12) month anniversary of such date of
termination.

(d)        Non-Disparagement.  I agree that during the Employment Period, and at
all times thereafter, I will not make any disparaging or defamatory comments
regarding any member of the Company Group or its respective current or former
directors, officers, or employees in any respect or make any comments concerning
any aspect of my relationship with any member of the Company Group or any
conduct or events which precipitated any termination of my employment from any
member of the Company Group.  However, my obligations under this subparagraph
(d) shall not apply to disclosures required by applicable law, regulation, or
order of a court or governmental agency.

Section 6.        Reasonableness of Restrictions.

I acknowledge and recognize the highly competitive nature of the Company’s
business, that access to Confidential Information renders me special and unique
within the Company’s industry, and that I will have the opportunity to develop
substantial relationships with existing and prospective clients, accounts,
customers, consultants, contractors, investors, and strategic partners of the
Company Group during the course of and as a result of my employment with the
Company.  In light of the foregoing, I recognize and acknowledge that the



 

--------------------------------------------------------------------------------

 



restrictions and limitations set forth in this Non-Interference Agreement are
reasonable and valid in geographical and temporal scope and in all other
respects and are essential to protect the value of the business and assets of
the Company Group.  I acknowledge further that the restrictions and limitations
set forth in this Non-Interference Agreement  will not materially interfere with
my ability to earn a living following the termination of my employment with the
Company and that my ability to earn a livelihood without violating such
restrictions is a material condition to my employment with the Company.

Section 7.        Independence; Severability; Blue Pencil.

Each of the rights enumerated in this Non-Interference Agreement shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company Group at law or in
equity.  If any of the provisions of this Non-Interference Agreement or any part
of any of them is hereafter construed or adjudicated to be invalid or
unenforceable, the same shall not affect the remainder of this Non-Interference
Agreement, which shall be given full effect without regard to the invalid
portions.  If any of the covenants contained herein are held to be invalid or
unenforceable because of the duration of such provisions or the area or scope
covered thereby, I agree that the court making such determination shall have the
power to reduce the duration, scope, and/or area of such provision to the
maximum and/or broadest duration, scope, and/or area permissible by law, and in
its reduced form said provision shall then be enforceable.

Section 8.        Injunctive Relief.

I expressly acknowledge that any breach or threatened breach of any of the terms
and/or conditions set forth in this Non-Interference Agreement may result in
substantial, continuing, and irreparable injury to the members of the Company
Group.  Therefore, I hereby agree that, in addition to any other remedy that may
be available to the Company, any member of the Company Group shall be entitled
to seek injunctive relief, specific performance, or other equitable relief by a
court of appropriate jurisdiction in the event of any breach or threatened
breach of the terms of this Non-Interference Agreement without the necessity of
proving irreparable harm or injury as a result of such breach or threatened
breach.  Notwithstanding any other provision to the contrary, I acknowledge and
agree that the Post-Termination Non-Compete Period, or Post-Termination
Non-Interference Period, as applicable, shall be tolled during any period of
violation of any of the covenants in Section 5 hereof and during any other
period required for litigation during which the Company or any other member of
the Company Group seeks to enforce such covenants against me if it is ultimately
determined that I was in breach of such covenants.

Section 9.        Cooperation.

I agree that, following any termination of my employment, I will continue to
provide reasonable cooperation to the Company and/or any other member of the
Company Group and its or their respective counsel in connection with any
investigation, administrative proceeding, or litigation relating to any matter
that occurred during my employment in which I was involved or of which I have
knowledge.  As a condition of such cooperation, the Company shall reimburse me
for reasonable out-of-pocket expenses incurred at the request of the Company





 

--------------------------------------------------------------------------------

 



with respect to my compliance with this paragraph.  I also agree that, in the
event that I am subpoenaed by any person or entity (including, but not limited
to, any government agency) to give testimony or provide documents (in a
deposition, court proceeding, or otherwise) that in any way relates to my
employment by the Company and/or any other member of the Company Group, I will
give prompt notice of such request to the Company and will make no disclosure
until the Company and/or the other member of the Company Group has had a
reasonable opportunity to contest the right of the requesting person or entity
to such disclosure.

Section 10.      General Provisions.

(a)        Governing Law and Jurisdiction.  EXCEPT WHERE PREEMPTED BY FEDERAL
LAW, THE VALIDITY, INTERPRETATION, CONSTRUCTION, AND PERFORMANCE OF THIS
NON-INTERFERENCE AGREEMENT IS GOVERNED BY AND IS TO BE CONSTRUED UNDER THE LAWS
OF THE STATE OF COLORADO APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN
THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES.  FURTHER, I HEREBY WAIVE
ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING
UNDER OR IN CONNECTION WITH THIS NON-INTERFERENCE AGREEMENT.

(b)        Entire Agreement.  This Non-Interference Agreement sets forth the
entire agreement and understanding between the Company and me relating to the
subject matter herein and merges all prior discussions between us.  No
modification or amendment to this Non-Interference Agreement, nor any waiver of
any rights under this Non-Interference Agreement, will be effective unless in
writing signed by the party to be charged.  Any subsequent change or changes in
my duties, obligations, rights, or compensation will not affect the validity or
scope of this Non-Interference Agreement.

(c)        No Right of Continued Employment.  I acknowledge and agree that
nothing contained herein shall be construed as granting me any right to
continued employment by the Company, and the right of the Company to terminate
my employment at any time and for any reason, with or without cause, is
specifically reserved.

(d)        Successors and Assigns.  This Non-Interference Agreement will be
binding upon my heirs, executors, administrators, and other legal
representatives and will be for the benefit of the Company, its successors, and
its assigns.  I expressly acknowledge and agree that this Non-Interference
Agreement may be assigned by the Company without my consent to any other member
of the Company Group as well as any purchaser of all or substantially all of the
assets or stock of the Company, whether by purchase, merger, or other similar
corporate transaction, provided that the license granted pursuant to Section
2(a) may be assigned to any third party by the Company without my consent.

(e)        Survival.  The provisions of this Non-Interference Agreement shall
survive the termination of my employment with the Company and/or the assignment
of this Non-Interference Agreement by the Company to any successor in interest
or other assignee.

*    *    *





 

--------------------------------------------------------------------------------

 



I, Paul Gross, have executed this Confidentiality, Non-Interference, and
Invention Assignment Agreement on the respective date set forth below:

Date: July 6, 2017

/s/ Paul Gross

 

(Signature)

 

 

 

 

 

Paul Gross

 

(Type/Print Name)

 

 

 



 

--------------------------------------------------------------------------------

 



SCHEDULE A

LIST OF PRIOR DEVELOPMENTS

AND ORIGINAL WORKS OF AUTHORSHIP

EXCLUDED FROM SECTION 2

 

    

    

    

    

Title

    

Date

    

Identifying Number or
Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   X__ No Developments or improvements

_____  Additional Sheets Attached

 

 

 

 

Signature of Employee:

/s/ Paul Gross

 

 

 

 

Print Name of Employee: 

Paul Gross

 

 

 

 

Date:

July 6, 2017

 

 

 

 



-1-

--------------------------------------------------------------------------------

 



EXHIBIT B

RELEASE OF CLAIMS

As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise.

For and in consideration of the Severance Benefits (as defined in my Employment
Agreement, dated July  6, 2017, with Clovis Oncology, Inc. (my “Employment
Agreement”)), and other good and valuable consideration, I, Paul Gross, for and
on behalf of myself and my heirs, administrators, executors, and assigns,
effective as of the date on which this release becomes effective pursuant to its
terms, do fully and forever release, remise, and discharge the Company and each
of its direct and indirect subsidiaries and affiliates, and its successors and
assigns, together with its officers, directors, partners, shareholders,
employees, and agents (collectively, the “Group”), from any and all claims
whatsoever up to the date hereof that I had, may have had, or now have against
the Group, whether known or unknown, for or by reason of any matter, cause, or
thing whatsoever, including any claim arising out of or attributable to my
employment or the termination of my employment with the Company, whether for
tort, breach of express or implied employment contract, intentional infliction
of emotional distress, wrongful termination, unjust dismissal, defamation,
libel, or slander, or under any federal, state, or local law dealing with
discrimination based on age, race, sex, national origin, handicap, religion,
disability, or sexual orientation.  The release of claims in this Release
includes, but is not limited to, all claims arising under the Age Discrimination
in Employment Act (“ADEA”), Title VII of the Civil Rights Act, the Americans
with Disabilities Act, the Civil Rights Act of 1991, the Family Medical Leave
Act, and the Equal Pay Act, each as may be amended from time to time, and all
other federal, state, and local laws, the common law, and any other purported
restriction on an employer’s right to terminate the employment of
employees.  The release contained herein is intended to be a general release of
any and all claims to the fullest extent permissible by law.

I acknowledge and agree that as of the date I execute this Release, I have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims under any of the laws listed in the preceding paragraph.

By executing this Release, I specifically release all claims relating to my
employment and its termination under ADEA, a United States federal statute that,
among other things, prohibits discrimination on the basis of age in employment
and employee benefit plans.

Notwithstanding any provision of this Release to the contrary, by executing this
Release, I am not releasing (i) any claims relating to my rights under Section 8
of my Employment Agreement, (ii) any claims that cannot be waived by law, or
(iii) my right of indemnification as provided by, and in accordance with the
terms of, the Company’s by-laws or a Company insurance policy providing such
coverage, as any of such may be amended from time to time.

I expressly acknowledge and agree that I –





-2-

--------------------------------------------------------------------------------

 



 

           Am able to read the language, and understand the meaning and effect,
of this Release;

           Have no physical or mental impairment of any kind that has
interfered with my ability to read and understand the meaning of this Release or
its terms, and that I am not acting under the influence of any medication, drug,
or chemical of any type in entering into this Release;

           Am specifically agreeing to the terms of the release contained in
this Release because the Company has agreed to pay me the Severance Benefits in
consideration for my agreement to accept it in full settlement of all possible
claims I might have or ever have had, and because of my execution of this
Release;

           Acknowledge that, but for my execution of this Release, I would not
be entitled to the Severance Benefits;

           Understand that, by entering into this Release, I do not waive
rights or claims under ADEA that may arise after the date I execute this
Release;

           Had or could have had [twenty-one (21)][forty-five (45)]1 days from
the date of my termination of employment (the “Release Expiration Date”) in
which to review and consider this Release, and that if I execute this Release
prior to the Release Expiration Date, I have voluntarily and knowingly waived
the remainder of the review period;

           Have not relied upon any representation or statement not set forth
in this Release or my Employment Agreement made by the Company or any of its
representatives;

           Was advised to consult with my attorney regarding the terms and
effect of this Release; and

           Have signed this Release knowingly and voluntarily.

I represent and warrant that I have not previously filed, and to the maximum
extent permitted by law agree that I will not file, a complaint, charge, or
lawsuit against any member of the Group regarding any of the claims released
herein.  If, notwithstanding this representation and warranty, I have filed or
file such a complaint, charge, or lawsuit, I agree that I shall cause such
complaint, charge, or lawsuit to be dismissed with prejudice and shall pay any
and all costs required in obtaining dismissal of such complaint, charge, or
lawsuit, including without limitation the attorneys’ fees of any member of the
Group against whom I have filed such a complaint, charge, or lawsuit.  This
paragraph shall not apply, however, to a claim of age

--------------------------------------------------------------------------------

1



 To be selected based on whether applicable termination was “in connection with
an exit incentive or other employment termination program” (as such phrase is
defined in the Age Discrimination in Employment Act of 1967).





-3-

--------------------------------------------------------------------------------

 



discrimination under ADEA or to any non-waivable right to file a charge with the
United States Equal Employment Opportunity Commission (the “EEOC”); provided,
however, that if the EEOC were to pursue any claims relating to my employment
with Company, I agree that I shall not be entitled to recover any monetary
damages or any other remedies or benefits as a result and that this Release and
Section 8 of my Employment Agreement will control as the exclusive remedy and
full settlement of all such claims by me.

I hereby agree to waive any and all claims to re-employment with the Company or
any other member of the Group and affirmatively agree not to seek further
employment with the Company or any other member of the Group.

Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days immediately following the date of its execution by me (the
“Revocation Period”), during which time I may revoke my acceptance of this
Release by notifying the Company and the Board of Directors of the Company, in
writing, delivered to the Company at its principal executive office, marked for
the attention of its Chief Executive Officer.  To be effective, such revocation
must be received by the Company no later than 11:59 p.m. on the seventh (7th)
calendar day following the execution of this Release.  Provided that the Release
is executed and I do not revoke it during the Revocation Period, the eighth
(8th)  calendar day following the date on which this Release is executed shall
be its effective date.  I acknowledge and agree that if I revoke this Release
during the Revocation Period, this Release will be null and void and of no
effect, and neither the Company nor any other member of the Group will have any
obligations to pay me the Severance Benefits.

The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, and assigns.  If any provision
of this Release shall be held by any court of competent jurisdiction to be
illegal, void, or unenforceable, such provision shall be of no force or
effect.  The illegality or unenforceability of such provision, however, shall
have no effect upon and shall not impair the enforceability of any other
provision of this Release.

EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS RELEASE IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF COLORADO APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS
RULES.  ANY DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS RELEASE OR CLAIM
OF BREACH HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT
COURT FOR THE 20th JUDICIAL DISTRICT OF COLORADO, TO THE EXTENT FEDERAL
JURISDICTION EXISTS, AND IN ANY COURT SITTING IN COLORADO, BUT ONLY IN THE EVENT
FEDERAL JURISDICTION DOES NOT EXIST, AND ANY APPLICABLE APPELLATE COURTS.  BY
EXECUTION OF THIS RELEASE, I  CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH
COURTS, AND WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR VENUE IN SUCH COURT
WITH REGARD TO ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS
RELEASE.  FURTHER, I HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN





-4-

--------------------------------------------------------------------------------

 



CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS
RELEASE.

Capitalized terms used, but not defined herein, shall have the meanings ascribed
to such terms in my Employment Agreement.

*    *    *

I, __________________, have executed this Release of Claims on the respective
date set forth below:

 

 

 

Paul Gross

 

Date:

 

-5-

--------------------------------------------------------------------------------